April 2, 1917, the plaintiff served a notice on the defendant to quit the premises on the third day of May, 1917, which it is conceded was sufficient, unless the fact that upon the same piece of paper there was another notice, addressed to the defendant and signed by the plaintiff, of an increase of the rent from April 2, renders the first notice void. This is the only question raised by the exception to the ruling denying the defendant's motion to dismiss the action. The result claimed by the defendant does not follow as a matter of law. The notice for an increase of the rent to begin at once, is not necessarily inconsistent with the notice to quit in thirty days; nor is it, unassented to by the tenant, a waiver of the first notice.
Exception overruled.
All concurred.